DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The rejections of record in the previous Action are withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi
et al (U.S. Patent No. 5,700,529) in view of Brennan (WO 00/46026 A1) and Okamura et al (U.S. Patent No. 5,900,325).
With regard to Claim 1, Kobayashi et al disclose a laminate comprising a layer of metal
substrate and a layer of polyester on each side (inner and outer layers; column5S, lines 39 — 45),
that is drawn into a can draw forming; column 5, lines 55 — 61); the metal is steel sheet (column 10, lines 47 — 51) and the polyester is a copolymer of polyethylene terephthalate and isophthalate (column 12, lines 6 — 9), biaxially stretched (column 11, lines 15 — 16) and having a melting temperature of 210 to 252 degrees Celsius (column 11, lines 41 — 45) and a crystallinity of 15 — 70% (column 16, lines 1 — 5); the draw ratio is 1.1 to 3.0 (column 15, lines 14 — 25); after drawing, the layer of polyester is heated to from 20 degrees Celsius less than the melting point to 40 degrees Celsius more than the melting point, for a short period of time (column 15, lines 47 — 54); the heating time disclosed in the instant specification, 1.50 seconds or less, is not disclosed, because 0.05 to 2 seconds is defined as a ‘very’ short time (column 14, lines 20 — 24). However, although the heating time is longer than 2 seconds, heating for 1.5 seconds is also disclosed, because heating for 1.5 seconds must be achieved in order to subsequently achieve a heating time of longer than 2 seconds. A can that is heated for 1.5 seconds, and that therefore has the claimed shrinkage, is therefore an intermediate product. Although the disclosed range of crystallinity is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Although the disclosed ranges of draw ratio and heating temperature are not identical to the ranges disclosed in paragraphs 0029 and 0033 of the instant specification, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
Kobayashi et al do not disclose a copolymer of polyethylene terephthalate and
isophthalate that is at least 80 mol% polyethylene terephthalate, as disclosed in paragraph 0021
of the instant specification. However, Brennan provides evidence that a copolymer of
polyethylene terephthalate and isophthalate that is at least 82 mol% polyethylene terephthalate
has a melting point of 200 degrees Celsius to 220 degrees Celsius (page 7, lines 9 — 16). Kobayashi et al fail to disclose the claimed biaxial orientation residual rate.
Okamura et al teach a polyester laminated metal sheet (column 1, lines 9 – 12), the polyester having a biaxial orientation residual rate of about 5 to about 85%, for the purpose of preventing formability or adhesion from becoming poor (residual degree of biaxial orientation; column 10, lines 17 – 23).
It therefore would have been obvious for one of ordinary skill in the art to provide for a biaxial orientation residual rate of about 5 to about 85% in order to prevent formability or adhesion from becoming poor as taught by Okamura et al.
With regard to Claim 3, because a polyester that is a copolymer of polyethylene
terephthalate and isophthalate and a metal that is steel are disclosed, the claimed peel strength is
obtained.

ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.




5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782